Exhibit 10.7
[ovascienceheader.gif]


                                        
February 24, 2016




Paul Chapman




Dear Paul:


On behalf of OvaScience, Inc. (the “Company”), I am pleased to offer you
employment with the Company. The purpose of this letter is to summarize the
terms of your employment with the Company, should you accept our offer.
1.    Employment. You will be employed, effective on February 25, 2016, to serve
on a full-time basis as Chief Operating Officer of the Company. In this role,
you will report to the Company’s Chief Executive Officer, and have such duties
and responsibilities as are customary for such position, and as are otherwise
assigned to you from time to time by the Chief Executive Officer. You agree to
devote your full business time, best efforts, skill, knowledge, attention, and
energies to the advancement of the Company’s business and interests and to the
performance of your duties and responsibilities as an employee of the Company
and not to engage in any other business activities without prior approval from
the Company. Notwithstanding the foregoing, you may serve as a member of the
board of directors of up to two (2) companies, provided that (a) such companies
do not compete with the business of the Company, (b) such board activities have
been disclosed in writing to and approved by the Company’s Board of Directors
(the “Board”), and (c) such service, whether individually or in the aggregate,
does not materially interfere or conflict with the performance of your duties
and responsibilities as to the Company.


2.    Base Salary and Bonus. Your base salary will be $35,416.66 per month
($425,000.00 on an annualized basis), subject to applicable taxes and
withholdings and may be reviewed yearly at the sole discretion of the Board.
Please note that the annualized amount of your salary as described above is set
forth as a matter of convenience, and shall not constitute or be interpreted as
an agreement by the Company to employ you for any specific period of time. In
addition to your base salary, you will be eligible to receive an annual
discretionary bonus award of up to fifty percent (50%) of your then current base
salary. The bonus award, if any, will be determined by the Board or a committee
thereof in its sole discretion, based on the Company achieving or exceeding
certain sales targets, as determined by the Chief Executive Officer of the
Company in consultation with the Board. You understand and agree that whether
you receive a bonus and the amount of any such bonus will be based on whether
Company fails or achieve or achieves the aforementioned sales targets, as
determined by the Board in its discretion. To the extent that you earn any bonus
hereunder, such bonus will be paid at the same time that bonuses are paid to
other Company executives of similar rank and tenure, but in no event later than
sixty-five (65)





--------------------------------------------------------------------------------




days following the end of the fiscal year in which it was earned. To be eligible
to receive any bonus hereunder, you must be employed by the Company on the last
day of the fiscal year to which such bonus relates.


3.    Retention Bonus. The Company will pay you a retention bonus of
$100,000.00, less applicable taxes and withholdings (the “Retention Bonus”),
payable in equal installments as follows: $25,000.00 shall be paid to you within
fifteen (15) days following each of March 31, 2016, June 30, 2016, September 31,
2016 and December 31, 2016 (each a “Payment Date”). Your eligibility to receive
each installment of the Retention Bonus is expressly conditioned on your
continued employment with the Company through the applicable Payment Dates. If
your employment with the Company terminates, for any reason, prior to a Payment
Date, you shall not be eligible or otherwise entitled to receive any further
installment of the Retention Bonus schedules to be paid on a Payment Date
following the termination of your employment.


4.    Benefits. You will be eligible to participate in any and all benefit
programs that the Company establishes and makes available to its employees from
time to time, provided you meet the specific eligibility criteria as set forth
in (and subject to all provisions of) the plan documents governing those
programs. The benefits made available by the Company, and the rules, terms and
conditions for participation in such benefit plans, may be changed by the
Company at any time and from time to time without advance notice.


5.    Vacation. You will be eligible to accrue up to a maximum of twenty-five
(25) days of paid vacation per calendar year to be taken at such times as may be
approved by the Company. The number of vacation days for which you are eligible
shall accrue at the rate of 2.08 days per month that you are employed during
such calendar year, and shall be subject to the Company’s vacation policies and
practices as in effect from time to time.
6.    Equity.
(a)    Subject to the approval of the Board (including a majority of the
independent members of the Board) or Compensation Committee at the next
regularly scheduled meeting, the Company will grant to you a non-qualified stock
option (the "Option") for the purchase of an aggregate of 350,000 shares of
Common Stock of the Company (subject to appropriate adjustments for stock
splits, stock dividends, combinations, recapitalizations and similar
transactions affecting the Common Stock of the Company after the date hereof) at
a price per share equal to the closing sale price of the Common Stock on the
Nasdaq Global Market on the date of grant, as an inducement material to you
joining the Company, pursuant to Rule 5635(c)(4) of the Nasdaq Listed Company
Manual. The Option shall be subject to all terms, vesting schedules and other
provisions set forth in a separate option agreement. The





--------------------------------------------------------------------------------




Option will have a term of ten (10) years except as set forth in the stock
option agreement and shall be subject to a vesting schedule of four (4) years,
with 25% of the shares vesting on the first anniversary of your employment start
date and 6.25% of the shares vesting each quarter thereafter. Notwithstanding
anything to the contrary in the stock option agreement, if your employment is
terminated by the Company (or any successor) without “Cause” (as defined on
Exhibit A) or if a “Change in Control Event” (as defined on Exhibit A attached
hereto) occurs and, within one (1) year of such Change in Control Event, your
employment is terminated by the Company (or any successor) without “Cause” (as
defined on Exhibit A) or by you for “Good Reason” (as defined on Exhibit A),
then the vesting schedule of the Option shall be accelerated in full. You may be
eligible to receive future equity grants as the Board shall deem appropriate and
in its sole and absolute discretion.


(b)    If you remain employed by the Company, at the first regularly scheduled
meeting of the Board or the Compensation Committee (whichever occurs first) in
2017, the Company will grant to you, subject to the sole discretion of the
Compensation Committee or the Board, a stock option (the "2017 Performance
Option") under the Company's 2012 Stock Incentive Plan (the "Plan") for the
purchase of that number of shares of common stock of the Company (up to a
maximum of 120,000 shares) equal to that percentage (up to a maximum of 120%) of
100,000 shares equal to the percentage achievement of the applicable performance
objectives for fiscal year 2016 (the "2016 Performance Objectives") as
determined by the Compensation Committee or the Board in its sole discretion;
provided, however, that if your achievement of the 2016 Performance Objectives
is less than 80%, you will not be entitled to receive a 2017 Performance Option.


(c)    If you remain employed by the Company, at the first regularly scheduled
meeting of the Board or the Compensation Committee (whichever occurs first) in
2018, the Company will grant to you, subject to the sole discretion of the
Compensation Committee or the Board, a stock option (the "2018 Performance
Option") under the Company's 2012 Stock Incentive Plan (the "Plan") for the
purchase of that number of shares of common stock of the Company (up to a
maximum of 90,000 shares) equal to that percentage (up to a maximum of 120%) of
75,000 shares equal to the percentage achievement of the applicable performance
objectives for fiscal year 2017 (the "2017 Performance Objectives") as
determined by the Compensation Committee or the Board in its sole discretion;
provided, however, that if your achievement of the 2017 Performance Objectives
is less than 80%, you will not be entitled to receive a 2018 Performance Option.


(d)    Subject to approval by the Compensation Committee or the Board, the 2017
Performance Option and the 2018 Performance Option (the "Performance Options"),
if any, shall be (i) made up of incentive stock options to the extent legally
permissible, and otherwise shall be nonstatutory stock options, (ii) subject to
all terms of the Plan and a separate option agreement, and (iii) subject to a
vesting schedule of four (4) years, with 25% of the shares





--------------------------------------------------------------------------------




vesting on the first anniversary of the grant date and 6.25% of the shares
vesting each quarter thereafter. The per share exercise price of the Performance
Options, if any, shall be the fair market value (under the Plan) of a share of
common stock as of the date of the grant. Notwithstanding the foregoing, the
grant of the Performance Options shall be subject to the availability of
shareholder approved shares for the Plan and Board approval.




7.    Severance Benefits Upon Termination by the Company Without “Cause” or by
you for “Good Reason”. If the Company terminates your employment without Cause
(as defined on Exhibit A attached hereto) or you terminate your employment for
Good Reason (as defined on Exhibit A), you shall be eligible to receive the
following severance benefits: (a) severance pay in an amount equal to nine (9)
months of your base salary as in effect at the time of your termination, payable
in accordance with the Company’s regular payroll procedures proportionately over
a nine (9) month period following the termination of your employment (such
period, the “Severance Period”); provided that, if you commence any employment
substantially similar to your employment hereunder (based upon responsibility
and compensation) during the Severance Period, your severance amount shall be
reduced such that the number of months of severance pay to which you will be
entitled shall be equal to that number of months between the date your
employment with the Company terminates and the date you commence such new
employment; and (b) should you be eligible for and elect to continue receiving
group medical and dental insurance coverage under the law known as COBRA, the
Company shall continue to pay on your behalf that portion of the monthly
premiums for such coverage that it pays for active and similarly situated
employees receiving the same type of coverage, through the earlier of (x) the
last day of the Severance Period, or (y) the date that you become eligible for
group health and/or dental insurance coverage from any new employer; provided
that, if the Company determines that the payment of the premiums due under
subsection 7(b) would reasonably be expected to result in the imposition of any
excise taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, (the “Act”), this payment will be treated as a taxable payment, subject
to imputed income tax to the extent necessary to eliminate any discriminatory
treatment or taxation under the Act. No severance pay or other benefit hereunder
shall be provided to you unless, within sixty (60) days following the date that
your employment is terminated, you first execute and do not revoke a separation
agreement in a form prepared by and acceptable to the Company, which shall
include, at a minimum, a full release of all claims against the Company (as well
as its parents, subsidiaries and affiliates, and its and their, executives,
officers, directors, employees, consultants, agents, shareholders, and assigns),
as well as non-disparagement and confidentiality provisions in favor of the
Company (the “Separation





--------------------------------------------------------------------------------




Agreement”). The severance payments shall commence on the first payroll period
following the date the Separation Agreement becomes effective (the “Payment
Date”). Notwithstanding the payment requirements set forth in the immediately
preceding sentence, if the sixty (60) day period following the date your
separation from service begins in one tax year and ends in the following tax
year, the Company will commence payment on the next regular payroll date
following the later of January 1 of the second tax year and the date the
Separation Agreement becomes enforceable and no longer subject to revocation.
The first such payment will include a catch-up payment equal to all amounts you
otherwise would have received under subsection 7(a) prior to the first payment.
The distribution of any severance payments shall be subject to the provisions of
Exhibit B attached hereto.
8.    Notices. Any purported termination of employment by the Company for Cause
or by you for Good Reason shall be communicated to the other party through
written notice, indicating the specific grounds for such termination. Such
notice, and all other communications which are required or may be given pursuant
to the terms of this letter, shall be sufficient in all respects if given in
writing and shall be deemed given (i) if delivered personally, on the date of
delivery, (ii) if mailed by certified or registered mail, return receipt
requested and postage prepaid, three (3) days after the mailing date, (iii) if
sent via a nationally recognized overnight courier, on the next business day
thereafter, or (iv) if sent via facsimile confirmed in writing to the recipient,
or via email, on the next business day thereafter, in each case, if to the
Company, at the Company’s principal place of business, and if to you at the most
recent home address (and/or, as applicable, the most recent personal email
address) which you have provided to the Company or to such other address or
addresses as either party shall have designated in writing to the other party.


9.    Invention, Non-Disclosure, Non-Competition and Non-Solicitation. As a
condition of your employment with the Company, you will be required to execute
an Invention and Non-Disclosure Agreement and a Non-Competition and
Non-Solicitation Agreement in the forms attached as Exhibit C and Exhibit D.
10.    Other Agreements. You represent that you are not bound by any employment
contract, restrictive covenant or other restriction preventing you from entering
into employment with or carrying out your responsibilities for the Company, or
which is in any way inconsistent with the terms of this letter.
11.    Proof of Legal Right to Work. You agree to provide to the Company, within
three (3) days of your hire date, documentation of your eligibility to work in
the United States, as required by the Immigration Reform and Control Act of
1986. If you need to obtain a work visa in order to be eligible to work in the
United States, your employment





--------------------------------------------------------------------------------




with the Company will be conditioned upon your obtaining a work visa in a timely
manner as determined by the Company.
12.    At-Will Employment. This letter shall not be construed as an agreement,
either express or implied, to employ you for any stated term, and shall in no
way alter the Company’s policy of employment at will, under which both you and
the Company remain free to terminate the employment relationship for any reason
or no reason, with or without cause, at any time, with or without notice.
Similarly, nothing in this letter shall be construed as an agreement, either
express or implied, to pay you any compensation or grant you any benefit beyond
the end of your employment with the Company, except as explicitly set forth in
section 7 hereof.
13.    Company Policies and Procedures. As an employee of the Company, you will
be required to comply with all Company policies and procedures. Further, the
Company’s premises, including all workspaces, furniture, documents and other
tangible materials, and all information technology resources of the Company
(including, but not limited to, computers, data and other electronic files, and
all internet and e-mail systems) are subject to oversight and inspection by the
Company at any time. Company employees should have no expectation of privacy
with regard to any Company premises, materials, resources or information.


This offer letter, and the Exhibits specifically referenced herein, constitute
the entire offer regarding the terms and conditions of your prospective
employment with the Company. It supersedes any prior agreements, or other
promises or statements (whether oral or written) regarding the offered terms of
employment. The resolution of any disputes under this letter or related to your
employment with or separation of employment from the Company shall be governed
by Massachusetts law. By accepting this offer of employment, you agree that any
action, demand, claim or counterclaim in connection with any aspect of your
employment with the Company, or any separation of employment (whether voluntary
or involuntary) from the Company, shall be resolved in a court of competent
jurisdiction in Massachusetts by a judge alone, and you waive and forever
renounce your right to a trial before a civil jury. This offer letter shall be
binding upon and shall inure to the benefit of the parties and their respective
successors. You shall be indemnified pursuant to any Company D&O insurance
policies and/or by-laws to the same extent as similarly situated Company
employees.    


If this Agreement correctly sets forth the terms under which you will be
employed by the Company, please sign in the space provided below and return it
to me.
Paul, we are very excited to have you join the team and are confident that you
will make significant contributions toward our success.





--------------------------------------------------------------------------------




Very truly yours,


OVASCIENCE, INC.




By: /s/ Jeffrey Young___________________
Jeffrey Young
Chief Financial Officer


The foregoing correctly sets forth the terms of my at-will employment with
OvaScience, Inc. I am not relying on any representations other than as set forth
above.






/s/ Paul Chapman ________________            Date: February 24, 2016
Paul Chapman









--------------------------------------------------------------------------------






Exhibit A
Definitions
“Cause” for termination shall be deemed to exist upon:
 

(A)
a good faith finding by the Company of failure of or refusal by the employee to
perform his or her duties and responsibilities to the Company, which is not
cured, to the extent susceptible to cure, within fifteen (15) days after the
Company has given written notice to the employee describing the grounds for
termination;

(B)
a good faith finding by the Company that the employee has engaged in dishonesty,
gross negligence or misconduct, which dishonesty, gross negligence or misconduct
has caused harm or damage to the business, affairs or reputation of the Company;

(C)
the commission by the employee of, the conviction of the employee of, or the
entry of a pleading of guilty or nolo contendere by the employee to any crime
involving moral turpitude or any felony; or

(D)
a breach by the employee of any provision of any invention and non-disclosure
agreement or non-competition and non-solicitation agreement with the Company,
which breach is not cured within ten (10) days written notice thereof.

A “Change in Control Event” shall be deemed to exist upon the sale of all or
substantially all of the outstanding shares of capital stock, assets or business
of the Company, by merger, consolidation, sale of assets or otherwise (other
than a transaction in which all or substantially all of the individuals and
entities who were beneficial owners of the capital stock of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
more than 50% of the outstanding securities (on an as-converted to Common Stock
basis) entitled to vote generally in the election of directors of the (i)
resulting, surviving or acquiring corporation in such transaction in the case of
a merger, consolidation or sale of outstanding shares, or (ii) acquiring
corporation in the case of a sale of assets); provided that, in each of the
foregoing cases, the Change in Control Event also meets all of the requirements
of a “change in the ownership of a corporation” within the meaning of Treasury
Regulation §1.409A-3(i)(5)(v) or “a change in the ownership of a substantial
portion of the corporation’s assets” within in the meaning of Treasury
Regulation §1.409A-3(i)(5)(vii).
“Good Reason” shall be deemed to exist upon:





--------------------------------------------------------------------------------




(A)
the relocation of the Company’s offices such that the employee’s daily commute
is increased by at least forty (40) miles each way without the consent of the
employee;



(B)
material reduction of the employee’s annual base salary without the prior
consent of the employee (other than in connection with, and substantially
proportionate to, reductions by the Company of the annual base salary of more
than 50% of its employees); or



(C)
material diminution in employee’s duties, authority or responsibilities without
the prior consent of the employee, other than changes in duties, authority or
responsibilities resulting from the employee’s misconduct;



provided, however, that (i) no such event or condition shall constitute Good
Reason unless (x) the employee gives the Company a written notice of termination
for Good Reason not more than ninety (90) days after the initial existence of
the condition, (y) the grounds for termination if susceptible to correction are
not corrected by the Company within thirty (30) days of its receipt of such
notice and (z) the employee’s termination of employment occurs within six months
following the Company’s receipt of such notice; and (ii) at all times “Good
Reason” will be interpreted in a manner consistent with the definition of “good
reason” within the meaning of Section 409A (as defined below).







--------------------------------------------------------------------------------




Exhibit B


Payments Subject to Section 409A


1.     Subject to this Exhibit B, payments or benefits during the Severance
Period under this offer letter (“Severance Payments”) shall begin only upon the
date of your “separation from service” (determined as set forth below) which
occurs on or after the termination of your employment. The following rules shall
apply with respect to distribution of the Severance Payments, as applicable:


(a)
It is intended that each installment of the Severance Payments shall be treated
as a separate “payment” for purposes of Section 409A of the Code and the
guidance issued thereunder (“Section 409A”). Neither the Company nor you shall
have the right to accelerate or defer the delivery of any such Severance
Payments except to the extent specifically permitted or required by Section
409A.



(b)
If, as of the date of your “separation from service” from the Company, you are
not a “specified employee” (within the meaning of Section 409A), then each
installment of the Severance Payments shall be made on the dates and terms set
forth in the offer letter.



(c)
If, as of the date of your “separation from service” from the Company, you are a
“specified employee” (within the meaning of Section 409A), then:



(i)
Each installment of the Severance Payments due under the offer letter that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when your separation from service occurs, be paid within the
Short-Term Deferral Period (as defined under Section 409A) shall be treated as a
short-term deferral within the meaning of Treasury Regulation Section
1.409A-1(b)(4) to the maximum extent permissible under Section 409A and shall be
made on the dates and terms set forth in the offer letter; and



(ii)
Each installment of the Severance Payments due under the offer letter that is
not described in this Exhibit B, Section 1(c)(i) and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, your death),
with any such installments that are required to be delayed being accumulated
during the






--------------------------------------------------------------------------------




six-month period and paid in a lump sum on the date that is six months and one
day following your separation from service and any subsequent installments, if
any, being paid in accordance with the dates and terms set forth herein;
provided, however, that the preceding provisions of this sentence shall not
apply to any installment of Severance Payments if and to the maximum extent that
that such installment is deemed to be paid under a separation pay plan that does
not provide for a deferral of compensation by reason of the application of
Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an
involuntary separation from service). Any installments that qualify for the
exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no
later than the last day of your second taxable year following the taxable year
in which the separation from service occurs.


2.    The determination of whether and when your separation from service from
the Company has occurred shall be made in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely
for purposes of this Exhibit B, Section 2, “Company” shall include all persons
with whom the Company would be considered a single employer under Section 414(b)
and 414(c) of the Code.


3.    All expense reimbursements shall be paid as soon as administratively
practicable. If an expense reimbursement or provision of in-kind benefit is not
exempt from Section 409A of the Code, the following rules apply: (i) in no event
shall any reimbursement be paid after the last day of the taxable year following
the taxable year in which the expense was incurred; (ii) the amount of
reimbursable expenses incurred or provision of in-kind benefits in one tax year
shall not affect the expenses eligible for reimbursement or the provision of
in-kind benefits in any other tax year; and (iii) the right to reimbursement for
expenses or provision of in-kind benefits is not subject to liquidation or
exchange for any other benefit.


4.     The Company makes no representation or warranty and shall have no
liability to you or to any other person if any of the provisions of the offer
letter (including this Exhibit) are determined to constitute deferred
compensation subject to Section 409A but that do not satisfy an exemption from,
or the conditions of, that section.










 





